DISSENTING OPINION
Rao, Judge:
I am inclined to the view that the subject superchargers were properly classified by the collector as machines, not specially provided for, within the purview of paragraph 372 of the Tariff Act of 1930, as modified by the General Agreement on Tariffs and Trade, 82 Treas. Dec. 305, T. D. 51802, and are, therefore, dutiable, as assessed, at the rate of 15 per centum ad valorem.
My conclusion derives from the established fact, as stated in the opinion of the majority, that “Ford and Austin automobiles are ordinarily and normally operated without superchargers and that the incorporation of them for use in those cars is optional, depending upon the desire of the operator or car owner.”
The rule for determining whether an imported article is a part of another or different article is set forth with clarity in the case of United States v. Willoughby Camera Stores, Inc., 21 C. C. P. A. (Customs) 322, T. D. 46851, as follows:
*18It is a well-established rule that a “part” of an article is something necessary to the completion of that article. It is an integral, constituent, or component part, without which the article to which it is to be joined, could not function as such article. [Citing cases.] [Italics supplied and quoted.]
It seems to me that a litoral application of the cited principle to the established fact precludes the finding that the superchargers at bar are parts of automobiles. Ford and Austin automobiles, as well as millions of other cars produced and now in operation on the roads and highways of this country, function normally and to the fullest extent intended by their respective manufacturers, without the installation of superchargers. The average automobile, which has not been specially adapted to receive a supercharger, does not require the attachment of further parts for its usual, normal, or actual performance. It can not be said of automobiles that they are unable to function fully as such without the addition of superchargers. Until such time as automobiles are, in the first instance, designed to operate as motor vehicles equipped with superchargers, the latter would not, in my opinion, be parts of automobiles.
I have not overlooked the further undisputed fact to which the majority also alludes “that once a supercharger is installed in a motorcar it becomes a necessary and integral part of the engine and should the supercharger become disabled for any reason the car could not be operated without it.” I can not, however, accord any probative significance to this second fact, for the reason that the record before me contains no evidence which would make it relevant. There is no suggestion here that, prior to importation, any particular Ford or Austin automobile had been adjusted, in the manner described by the witness, Pauley, so as to require the installation of a supercharger to enable it to be driven. On the contrary, it may reasonably be inferred from the instant record that, in the usual course of events, the purchase of a supercharger precedes the adaptation of the automobile.
How, then, can it be said that at the time of importation there existed an automobile, incomplete or unfinished, which could not become a perfectly functioning mechanism, without the addition of a supercharger? If the proof were otherwise, and there had been established that a given automobile had its mechanism altered for the installation of a supercharger, and as a result could not be operated without the same, a different conclusion might be reached. That, however, is not the case here.
In the light of what we may judicially notice, and of what is clearly implied in the record in the instant case, that the majority of automobiles are designed to run, and in fact do run, at legally allowable rates of speed, minus these superchargers, there is, in my opinion, no justification for holding that superchargers are parts of automobiles.
Neither do I regard it as anomalous or inconsistent that a supercharger installed in the engine of an imported automobile would *19properly be regarded, for tariff purposes, as a part of such automobile. The rule is well established that the classification of imported merchandise is to be determined by the state and condition thereof at the time of importation. In such a case, it may be said, with propriety, that the automobile so imported could hot function without the supercharger, which, by virtue of the adjustments made to the automobile, has become an integral, constituent, component part of the vehicle in question. This line of reasoning does not apply to automobiles which have not been designed or altered in construction to operate with superchargers.
Although plaintiff asserts in his brief “that a supercharger * * * is a part of an internal-combustion engine, carburetor type, * * *” the record is barren of proof to substantiate this contention. Evidence that a supercharger is used with an internal-combustion engine, carburetor type, does not ipso facto establish that the one is a part of the other. There being a failure of proof in this respect, the claim for classification within the provisions of paragraph 353 or of paragraph 372 of the Tariff Act of 1930, both as modified by the General Agreement on Tariffs and Trade, supra, ought also to be overruled.
By reason of the foregoing, all claims in the protest should be overruled.